TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT JACKSON
CHASIDY BRANCH, ) Docket No. 2021-07-0486
Employee, )
V. )
PROFESSIONAL CARE SERVICES, ) State File No. 34241-2021
Employer, )
And )
BRIDGEFIELD CASUALTY ) Judge Pamela B. Johnson
INSURANCE COMPANY, )
Carrier. )

 

EXPEDITED HEARING ORDER DENYING REQUESTED BENEFITS

 

The Court held an Expedited Hearing on August 9, 2022, to determine whether
Chasidy Branch is entitled to additional medical treatment—a CT scan and a second opinion.
Professional Care Services denied the requested benefits because the authorized treating
physician did not recommend additional testing, and the law does not provide for a second
opinion in this case. For the reasons below, the Court holds Ms. Branch failed to show that
she is likely to prevail at a hearing on the merits. Therefore, the Court denies her request
for benefits.

History of Claim

On April 20, 2021, Ms. Branch suffered mid-back injuries when her supervisor
kicked the back of the chair in which she was sitting. She received authorized treatment
from Dr. Tanveer Aslam and Dr. Lowell Stonecipher, whom she selected from panels. She
underwent diagnostic testing including x-rays, an MRI, and an EMG study, which were
normal. Dr. Aslam diagnosed thoracic sprain/strain and ordered physical therapy. He later
referred her to an orthopedic physician.

Dr. Stonecipher, an orthopedist, noted:
Her MRI was normal. Everything has been normal. She does not understand

1
why she is still having pain. I told her that I had not been able to find anything
wrong ... I told her that she could ask the Workmen’s Comp for a second
opinion if she would like to do that, but I do not see anything that needs to
be done at this time.

On September 13, Dr. Stonecipher completed a Final Medical Report, Form C-30A,
writing that the injury did not result in permanent impairment, and future medical treatment
was not anticipated.

Ms. Branch sought unauthorized care with chiropractor Dr. Barry Cole. According
to Ms. Branch, Dr. Cole has diagnosed her with nerve damage and stated that she needs a
CT scan. However, the limited chiropractic notes do not include a referral for any
diagnostic testing.

Findings of Fact and Conclusions of Law

At an Expedited Hearing, Ms. Branch must show that she is likely to prevail at a
hearing on the merits. Tenn. Code Ann. § 50-6-239(d)(1) (2021); McCord v. Advantage
Human Resourcing, 2015 TN Wrk. Comp. App. Bd. LEXIS 6, at *9 (Mar. 27, 2015).

In this case, Ms. Branch is seeking additional medical treatment for her back injury.
Specifically, she requests a CT scan and a second opinion. The Court will address the CT
scan first.

The Court’s analysis begins with determining whether the work injury caused the
need for treatment. Under the Workers’ Compensation Law, a work injury causes the need
for medical treatment only if it is shown to a reasonable degree of medical certainty that
the injury contributed more than fifty percent in causing the need for treatment. Tenn. Code
Ann. § 50-6-102(14). “Shown to a reasonable degree of medical certainty” means that, in
the opinion of the physician, it is more likely than not considering all causes. /d.
Additionally, the opinion of the panel-selected physician shall be presumed correct on the
issue of causation, but this presumption shall be rebuttable by a preponderance of the
evidence. /d. Moreover, only treatment recommended by a panel-selected physician, or by
referral if applicable, shall be presumed to be medically necessary. Tenn. Code Ann. § 50-
6-204(a)(3).

Here, Ms. Branch believes Dr. Cole, her unauthorized chiropractor, has diagnosed
a nerve injury and recommended a CT scan. However, Dr. Cole’s records do not contain
any reference to a nerve injury or referral for a CT scan. In contrast, Dr. Stonecipher, the
panel-selected physician, ordered an EMG, which was normal. He further wrote that he did
not “see anything that needs to be done at this time,” and he did not anticipate the need for
future medical treatment. His opinion is presumed correct. Based on the evidence at this
time, the Court finds that Ms. Branch did not present expert medical proof to overcome the

2
presumption afforded Dr. Stonecipher. Accordingly, the Court denies Ms. Branch’s request
for a CT scan.

Addressing Ms. Branch’s request for a second opinion, the Workers’ Compensation
Law states that when the treating physician refers the injured employee, the employee shall
be entitled to have a second opinion on the issue of surgery and diagnosis from a panel of
two physicians practicing in the same specialty as the physician who recommended the
surgery. Tenn. Code Ann. § 50-6-204(a)(3)(C). “The phrase ‘as the physician who
recommended the surgery’ necessarily requires there to be an opinion of a specialist
recommending surgery before an injured worker is entitled to a second opinion on the issue
of surgery and diagnosis.” Petty v. Convention Prod. Rigging, 2016 TN Wrk. Comp. App.
Bd. LEXIS 95, at *21 (Dec. 29, 2016).

In this case, no physician has recommended surgery. Therefore, the law does not
provide for a second opinion. Thus, the Court denies Ms. Branch’s request for a second
opinion. Dr. Stonecipher remains the authorized treating physician as long as he is willing
to continue treating her. Baker vy. Electrolux, 2017 TN Wrk. Comp. App. Bd. LEXIS 65, at
*8-9 (Oct. 20, 2017).

IT IS, THEREFORE, ORDERED as follows:

1. Ms. Branch’s claim against Professional Care Services for the requested benefits is
denied at this time.

2. The Court sets a Status Conference on December 13, 2022, at 1:30 p.m. Central/
2:30 p.m. Eastern. The parties must call 855-543-5041 (toll-free) to participate.

ENTERED August 26, 2022.
Piamele EB. O\ehusen

JUDGE PAMELA B/JOHNSON
Court of Workers’ Compensation Claims

 
APPENDIX

The Court has identified the following as the Technical Record:

CRPANAMRWNS

Petition for Benefit Determination (without attachments)
Dispute Certification Notice

Show Cause Order

Hearing Request (without attachments)

Employer’s Show Cause Brief (without attachments)
Order Following Show Cause Hearing

Employer’s Pre-Hearing Statement

Employer’s Exhibit List

Employer’s Pre-Trial Brief

The parties marked the following exhibits:

CNAME WN ES

Rule 72 Declaration of Chasidy Branch

Cole Chiropractic Clinic Medical Note

First Report of Work Injury

Panel of Physicians, April 26, 2021

Dr. Tanveer Aslam Medical Note, April 26, 2021
Panel of Physicians, June 24, 2021

West Tennessee Bone & Joint Medical Records
Final Medical Report, Dr. Lowell F. Stonecipher

CERTIFICATE OF SERVICE

I certify that a copy of the order was sent as indicated on August 26, 2022.

 

 

 

 

Name Mail Email | Service sent to:

Chasidy Branch, x x 212 Rosemont Cove

Employee Dyersburg, TN 38024
chasidybranchruff@ yahoo.com

Trent M. Norris, x tmnorris@mijs.com

Employer’s Attorney

 

 

 

 

Lz JALIL tf. Sh Liukn.
PENNY SHRUM¢ Court Clerk
WC.CourtClerk @tn.gov

 
 

Expedited Hearing Order Right to Appeal:

If you disagree with this Expedited Hearing Order, you may appeal to the Workers’
Compensation Appeals Board. To appeal an expedited hearing order, you must:

1. Complete the enclosed form entitled: “Notice of Appeal,” and file the form with the
Clerk of the Court of Workers’ Compensation Claims within seven business days of the
date the expedited hearing order was filed. When filing the Notice of Appeal, you must
serve a copy upon all parties.

2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
calendar days after filing of the Notice of Appeal. Payments can be made in-person at
any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
alternative, you may file an Affidavit of Indigency (form available on the Bureau’s
website or any Bureau office) seeking a waiver of the fee. You must file the fully-
completed Affidavit of Indigency within ten calendar days of filing the Notice of
Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
result in dismissal of the appeal.

3. You bear the responsibility of ensuring a complete record on appeal. You may request
from the court clerk the audio recording of the hearing for a $25.00 fee. Ifa transcript of
the proceedings is to be filed, a licensed court reporter must prepare the transcript and file
it with the court clerk within ten business days of the filing the Notice of
Appeal. Alternatively, you may file a statement of the evidence prepared jointly by both
parties within ten business days of the filing of the Notice of Appeal. The statement of
the evidence must convey a complete and accurate account of the hearing. The Workers’
Compensation Judge must approve the statement before the record is submitted to the
Appeals Board. If the Appeals Board is called upon to review testimony or other proof
concerning factual matters, the absence of a transcript or statement of the evidence can be
a significant obstacle to meaningful appellate review.

4. If you wish to file a position statement, you must file it with the court clerk within ten
business days after the deadline to file a transcript or statement of the evidence. The
party opposing the appeal may file a response with the court clerk within ten business
days after you file your position statement. All position statements should include: (1) a
statement summarizing the facts of the case from the evidence admitted during the
expedited hearing; (2) a statement summarizing the disposition of the case as a result of
the expedited hearing; (3) a statement of the issue(s) presented for review; and (4) an
argument, citing appropriate statutes, case law, or other authority.

For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
 

NOTICE OF APPEAL
Tennessee Bureau of Workers’ Compensation
www.tn.pov/workforce/injuries-at-work/
we.courtclerk@tn.gov | 1-800-332-2667

 

Docket No.:
State File No.:

Date of Injury:

 

Employee

 

Employer

Notice is given that

 

[List name(s) of all appealing party(ies). Use separate sheet if necessary.]

appeals the following order(s) of the Tennessee Court of Workers’ Compensation Claims to the
Workers’ Compensation Appeals Board (check one or more applicable boxes and include the date file-
stamped on the first page of the order(s) being appealed):

0 Expedited Hearing Order filed on O Motion Order filed on

C1 Compensation Order filed on 1 Other Order filed on

issued by Judge

 

Statement of the Issues on Appeal
Provide a short and plain statement of the issues on appeal or basis for relief on appeal:

 

 

 

 

Parties
Appellant(s) (Requesting Party): [: Employer[_ Employee
Address: Phone:

Email:

Attorney’s Name: BPR#:

 

 

 

Attorney’s Email: Phone:
Attorney’s Address:

 

* Attach an additional sheet for each additional Appellant *

LB-1099 rev. 01/20 Page 1 of 2 RDA 11082
Employee Name: Docket No.: Date of Inj.:

 

 

 

 

 

 

 

Appellee(s) (Opposing Party): [2 Employer [_|Employee
Appellee’s Address: Phone:

Email:

Attorney’s Name: BPR#:

Attorney’s Email: Phone:

Attorney's Address:

 

* Attach an additional sheet for each additional Appellee *

CERTIFICATE OF SERVICE

I, , certify that | have forwarded a
true and exact copy of this Notice of Appeal by First Class mail, postage prepaid, or in any manner as described
in Tennessee Compilation Rules & Regulations, Chapter 0800-02-21, to all parties and/or their attorneys in this
case on this the day of , 20

 

[Signature of appellant or attorney for appellant]

LB-1099 rev. 01/20 Page 2 of 2 RDA 11082
Tennessee Bureau of Workers’ Compensation
220 French Landing Drive, I-B
Nashville, TN 37243-1002
800-332-2667

AFFIDAVIT OF INDIGENCY

 

 

, having been duly sworn according to law, make oath that

because of my poverty, | am unable to bear the costs of this appeal and request that the filing fee to appeal be

waived. The following facts support my poverty.

1. Full Name:

 

3. Telephone Number:

5. Names and Ages of All Dependents:

 

 

 

 

6. lam employed by:

2. Address:

 

4. Date of Birth:

Relationship:
Relationship:
Relationship:

Relationship:

 

 

 

 

 

 

My employer's address is:

My employer’s phone number is:

 

 

7. My present monthly household income, after federal income and social security taxes are deducted, is:

$

8. | receive or expect to receive money from the following sources:

AFDC $
SSI $
Retirement $
Disability $

Unemployment $
Worker's Comp.$
Other $

LB-1108 (REV 11/15)

per month
per month
per month
per month
per month
per month

per month

beginning

 

beginning

 

beginning

 

beginning

 

beginning

 

beginning

 

beginning

 

RDA 11082
9. My expenses are:

 

 

 

Rent/House Payment $ permonth Medical/Dental $ per month

Groceries $ per month Telephone $ per month

Electricity $ per month School Supplies $ per month

Water $ per month Clothing $ per month

Gas $ per month Child Care $ per month

Transportation $ per month Child Support $ per month

Car $ per month

Other $ per month (describe: }
10. Assets:

Automobile $ (FMV)

Checking/Savings Acct. $

House $ (FMV)

Other $ Describe:

 

11. My debts are:

Amount Owed To Whom

 

 

 

 

| hereby declare under the penalty of perjury that the foregoing answers are true, correct, and complete
and that | am financially unable to pay the costs of this appeal.

 

APPELLANT

Sworn and subscribed before me, a notary public, this

day of , 20

 

NOTARY PUBLIC

My Commission Expires:

LB-1108 (REV 11/15) RDA 11082